ON REMAND
PER CURIAM.
Based on State v. Hunter, 586 So.2d 319 (Fla.1991) we reverse the order of the trial court dismissing the charges against appellees Cerrito, Blanco and Copa. The facts of this case do not rise to entrapment as a matter of law. See Cruz v. State, 465 So.2d 516 (Fla.), cert, denied, 473 U.S. 905, 105 S.Ct. 3527, 87 L.Ed.2d 652 (1985). Furthermore, as to Blanco and Copa neither claims of entrapment nor due process are available as a defense to the charges. See State v. Hunter, 586 So.2d 319 (Fla.1991); State v. Garcia, 528 So.2d 76 (Fla. 2d DCA 1988), rev. denied, 536 So.2d 244 (Fla.1988).
HERSEY and WARNER, JJ., concur.
POLEN, J., dissents with opinion.